FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50524
               v.                             D.C. No.
JESSE LEE HOWARD,                          CR-03-00390-GAF
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,         No. 03-50525
                v.                            D.C. No.
JOSE LUIS FARIAS-BLANCO,                    03-0861M-ABC
              Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50526
               v.                             D.C. No.
JOSE ANGEL CEDILLOS,                        03-0890M-ABC
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50527
               v.                             D.C. No.
ROBERT HERMAN BOULIES,                      03-0945M-ABC
             Defendant-Appellant.
                                       

                            3501
3502              UNITED STATES v. HOWARD



UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50532
               v.                             D.C. No.
                                             CR-03-00435-
DANIEL RIVERA-GONZALEZ,                         RSWL
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                                             No. 03-50533
                v.
                                              D.C. No.
JORGE PINEDA-FERNANDEZ, a/k/a              CR-03-00439-GHK
Jorge Peneda,
              Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50534
               v.                             D.C. No.
                                             CR-03-00486-
RANDOLPH ARTHUR CISNEROS,                       RSWL
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50535
               v.                             D.C. No.
CORNELIO GARCIA-CHAVEZ,                    CR-03-00493-NMM
             Defendant-Appellant.
                                       
                  UNITED STATES v. HOWARD              3503



UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.                           No. 03-50536
JOSE CABANILLAS-NUNEZ, a/k/a Jose             D.C. No.
Arsenio Cabanillas, Jose Arencio           CR-03-00509-DMT
Nunez,
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50537
               v.                             D.C. No.
RAYMOND FLORES,                            CR-03-00516-R-02
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50538
               v.                             D.C. No.
                                           CR-03-00533-FMC-
CHRISTIAN RAUDALES,                               02
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50539
               v.                             D.C. No.
MIGUEL LENCIA,                              03-0858M-ABC
             Defendant-Appellant.
                                       
3504              UNITED STATES v. HOWARD



UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 03-50540
               v.                             D.C. No.
RAYMOND CAZARES,                            03-089M-ABC
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 03-50541
               v.                           D.C. No.
VERNON CROCKER,                           03-0899M-ABC
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 03-50542
               v.                           D.C. No.
LORENA GALLARDO,                          03-0944M-ABC
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 03-50543
               v.                           D.C. No.
JEFFREY DARRYL WAFER,                     03-0860M-ABC
             Defendant-Appellant.
                                      
                  UNITED STATES v. HOWARD             3505



UNITED STATES OF AMERICA,                 No. 03-50544
                Plaintiff-Appellee,
               v.                           D.C. No.
                                          03-0896M-ABC
PEDRO F. SANDOVAL-SANDOVAL,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,                 No. 03-50545
                Plaintiff-Appellee,
               v.                           D.C. No.
                                          03-0942M-ABC
CARLOS ALVAREZ,
                                             OPINION
            Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Central District of California
       Audrey B. Collins, District Judge, Presiding

                Argued and Submitted
         November 1, 2004—Pasadena, California

                   Filed March 27, 2007

Before: Mary M. Schroeder, Chief Judge, Ronald M. Gould
         and Richard R. Clifton, Circuit Judges.

            Opinion by Chief Judge Schroeder
                   UNITED STATES v. HOWARD                 3509


                         COUNSEL

Carlton Frederick Gunn, Deputy Public Defender, Los Ange-
les, California, for the defendants-appellants.

Patrick R. Fitzgerald and Becky S. Walker, Assistant United
States Attorneys, Los Angeles, California for the plaintiff-
appellee.


                          OPINION

SCHROEDER, Chief Judge:

   This is an interlocutory appeal by criminal defendants chal-
lenging a requirement that pretrial detainees making their first
appearance before a magistrate judge wear leg shackles. The
district-wide shackling policy was implemented by the United
States Marshals Service for the Central District of California
after consultation with the magistrate judges. In each of these
seventeen cases, a magistrate judge denied the Federal Public
Defender’s motion for the defendant to appear without shack-
les at the initial appearance. The district court reviewed these
3510               UNITED STATES v. HOWARD
adverse magistrate judges’ rulings in a consolidated appeal.
The district court, citing safety concerns, affirmed the magis-
trate judges’ shackling decisions. The record contains evi-
dence that the policy was adopted after consultation between
magistrate judges and the United States Marshals Service, and
that the policy was implemented to address the security con-
cerns associated with multi-defendant proceedings in an unse-
cured, large courtroom, in a district in which the security
personnel must cover several courthouses.

   Before reaching the merits of the case, we must deal with
appellate jurisdictional obstacles raised by the government.
These are questions of mootness and appellate jurisdiction
over interlocutory orders. We conclude that the case is not
moot because the issues are capable of repetition and will oth-
erwise evade review, and that we have appellate jurisdiction
to review the orders that finally dispose of issues collateral to
the merits of the cases.

   On the merits, it is undisputed that the policy effectuates
some diminution of the liberty of pretrial detainees and
detracts to some extent from the dignity and the decorum of
a critical stage of a criminal prosecution. We conclude, how-
ever, that the shackling policy was adopted with an adequate
justification of its necessity. On the basis of the record before
us, we affirm the district court’s order upholding the policy.

                      BACKGROUND

   Defendants seek review of a district-wide policy requiring
leg restraints during defendants’ initial appearances. The pol-
icy was discussed by the magistrate judges in formal and
informal meetings. The magistrate judges also consulted with
the United States Marshals Service for the Central District of
California, and, in April 2003, following these consultations,
the Marshals Service implemented the policy. It applies only
to in-custody defendants as opposed to defendants appearing
in court in response to a summons. The record indicates that
                   UNITED STATES v. HOWARD                 3511
the Marshals Service consulted with the magistrate judges
before enacting the policy and that it was enacted to address
security concerns surrounding the transportation of varying
numbers of in-custody defendants from secure facilities to a
less-secure courtroom. The record also indicates that during at
least some period in the past, defendants were neither shack-
led nor handcuffed at initial appearances. Before the policy in
question was implemented, however, in-custody defendants
appeared in full restraints, so this policy represented a reduc-
tion of restraints on defendants.

   The record contains the declaration of Robert Masaitis,
Chief Deputy United States Marshal for the Central District
of California, who states that “[t]he new policy was imple-
mented after consultations with the magistrate judges of the
district.” He further states that the shackling policy is neces-
sary to ensure safety and order in the courtroom. He also
states that the need for leg restraints is enhanced by staffing
shortages in the Marshals Service. The declaration also states
that prisoner management is crucial to the Marshals Service’s
duty to provide security for the federal judiciary, and that the
greatest risks of escape and violence occur during transporta-
tion from detention facilities and in the courtroom.

   In each of these consolidated cases, the defendant was rep-
resented by the Federal Public Defender and made his initial
court appearance with leg restraints. The Federal Public
Defender moved that the defendant be permitted to appear
without shackles. In some cases, the magistrate judges
allowed the Federal Public Defender to argue the motion. The
magistrate judge denied the motion in each case.

   In a consolidated appeal from interlocutory orders, the Fed-
eral Public Defender sought district court review of the mag-
istrate judges’ denials of the motions. The district court
affirmed the magistrate judges’ shackling decisions. It noted
that shackling may indeed detract from the dignity and deco-
rum of judicial proceedings, but concluded that safety inter-
3512               UNITED STATES v. HOWARD
ests outweighed this concern. The district court clarified that
any other potential problems with shackling could be
addressed in an individual case, if necessary. Therefore, the
district court held that the policy did not deprive the defen-
dants of their due process rights. This consolidated appeal fol-
lowed.

                         MOOTNESS

  [1] The government argues that this case is moot because
no effective relief can be ordered at this stage for these defen-
dants whose criminal pretrial proceedings are over. See Bern-
hardt v. County of Los Angeles, 279 F.3d 862, 871 (9th Cir.
2002). Article III, Section 2 of the Constitution limits federal
court jurisdiction to “cases” and “controversies.” This case or
controversy requirement exists through all stages of federal
judicial proceedings. Spencer v. Kemna, 523 U.S. 1, 7 (1998).
A number of doctrines have developed, however, to permit
courts to review a case in which it is no longer possible to
remedy the particular grievance giving rise to the litigation.

   [2] One is the exception to the mootness doctrine for viola-
tions “capable of repetition, yet evading review.” See, e.g.,
Gerstein v. Pugh, 420 U.S. 103, 110 n.11 (1975). This is such
a case. In Gerstein, the Supreme Court stated that very brief
pretrial detention is by nature temporary, because it is most
unlikely that any given individual could have his constitu-
tional claim decided on appeal before he is released or con-
victed. Id. There the Supreme Court held the exception to the
mootness doctrine for violations “capable of repetition, yet
evading review” applied because the constitutional violation
was likely to be repeated but would not last long enough to
be reviewed before becoming moot. Id.

  [3] An initial proceeding in a criminal case is even more
temporary than the pretrial detention at issue in Gerstein. This
case evades review for essentially the same reason. The
defendants could not have brought the challenges to the
                   UNITED STATES v. HOWARD                  3513
shackling by the magistrate judge to the district court, much
less to us, before the harm of shackling at the initial proceed-
ing was completed.

   [4] This situation giving rise to this challenge also is capa-
ble of repetition. We acknowledge that we cannot assume that
criminal conduct will be recurring on the part of these defen-
dants. See O’Shea v. Littleton, 414 U.S. 488, 496 (1974). This
case is therefore distinguishable from an abortion case, the
classic case capable of repetition yet evading review, because
we can assume a woman can become pregnant again. See gen-
erally Roe v. Wade, 410 U.S. 113, 125 (1973). This makes no
material difference, however, because a future charge
assuredly will be brought against someone, and the shackling
policy would similarly escape review.

    For this reason, we have held that a case is capable of repe-
tition when the defendants are challenging an ongoing gov-
ernment policy. Oregon Advocacy Ctr. v. Mink, 322 F.3d
1101, 1118 (9th Cir. 2003). In Oregon Advocacy Center, the
plaintiffs alleged that the state mental hospital, which was
charged with evaluating and treating mentally incapacitated
defendants, refused to accept the defendants on a timely basis.
Id. at 1105-06. The plaintiffs challenged a state policy that
results in the delays. Id. at 1118. We held that although the
particular situation precipitating a constitutional challenge to
a government policy may have become moot, the case does
not become moot if the policy is ongoing. Id. “The continued
and uncontested existence of the policy that gave rise to [the]
legal challenges forecloses [the] mootness argument.” Id.

   The D.C. Circuit similarly held that when a complaint chal-
lenges an acknowledged government policy, the government
cannot prevail by arguing that the controversy became moot
when the particular situation at issue resolved itself.
Ukrainian-American Bar Ass’n v. Baker, 893 F.2d 1374, 1377
(D.C. Cir. 1990). The defendants in this case are challenging
an ongoing government policy.
3514               UNITED STATES v. HOWARD
   [5] As a practical matter, this case is materially similar to
a class action in which the class representative’s claims may
become moot, but there are members of the class whose
claims are not moot. The Supreme Court has held that under
the capable of repetition, yet evading review doctrine, the ter-
mination of a class representative’s claim does not moot the
claims of other class members. See Gerstein, 420 U.S. at 110
n.11. This holding applies outside of the class action context
when the circumstances of the case are analogous to those
found in class action cases. Oregon Advocacy Ctr., 322 F.3d
at 1117; see also Gerstein, 420 U.S. at 111 n.11. The defen-
dants in this case are seeking to represent interests broader
than their own, and the attorney bringing the case is a Federal
Public Defender with other clients with a live interest in the
case. See Gerstein, 420 U.S. at 111 n.11; Hawkins v.
Comparet-Cassani, 251 F.3d 1230, 1237 (9th Cir. 2001).

   [6] The government suggests that this kind of blanket chal-
lenge to a procedure used in prosecutions must be brought as
a civil class action rather than within the relevant criminal
proceedings in which it arose. Our case law does not establish
that a civil forum is the exclusive forum. Indeed, it may be
more appropriate to decide this case in the context of actual
prosecutions rather than by resort to hypotheticals or general-
izations. On a practical level, we must understand that this
particular challenge could not be made in the civil context,
because the only available attorney to represent these criminal
defendants is the Federal Public Defender. The Federal Public
Defender cannot pursue a civil class action on their behalf,
because there is no provision for the appointment of a Federal
Public Defender in a civil action, and the office of Federal
Public Defender is barred from instituting any action on its
own. See 18 U.S.C. § 3006A(a), Administrative Office of the
U.S. Courts, Guide to Judiciary Policies and Procedures,
Vol. VII, Ch. IV. This is still another reason why we should
not hold that this challenge can proceed as only a civil action.
                   UNITED STATES v. HOWARD                  3515
              APPELLATE JURISDICTION

   [7] The government contends that we lack appellate juris-
diction because this is not an appeal from a final district court
judgment, but from a ruling in consolidated interlocutory
appeals. Courts of appeals “shall have jurisdiction of appeals
from all final decisions of the district courts of the United
States.” 28 U.S.C. § 1291. There is an exception to the final
judgment rule for certain interlocutory orders, known as “col-
lateral orders,” where review of a final judgment would be
unavailing. This exception applies when the order (1) will
conclusively determine the disputed question, (2) will resolve
an important issue completely separate from the merits, and
(3) is effectively unreviewable on appeal from a final judg-
ment. Coopers & Lybrand v. Livesay, 437 U.S. 463, 468
(1978). Adherence to the rule of finality has been particularly
stringent in criminal prosecutions, because the delays and dis-
ruptions that come with interlocutory orders can hinder the
effective and fair administration of the criminal law. Abney v.
United States, 431 U.S. 651, 657 (1977).

   [8] All of the requirements of the collateral order doctrine
apply here. The shackling order conclusively determines the
disputed question of whether the shackling policy is permissi-
ble. This question is wholly separate from the merits of the
underlying action. Therefore, the question before this court is
whether the order would be effectively unreviewable if the
court delayed the defendants’ appeals until they are either
convicted and sentenced, or acquitted. See United States v.
Friedman, 366 F.3d 975, 979 (9th Cir. 2004). The order must
involve “an important right which would be ‘lost, probably
irreparably,’ if review had to await final judgment.” Abney,
431 U.S. at 658.

  [9] Even assuming that defendants’ claims could be
reviewed on appeal from conviction, their claims could not be
reviewed if they are acquitted. See Sell v. United States, 539
U.S. 166, 176-77 (2003); Friedman, 366 F.3d at 979. In most
3516               UNITED STATES v. HOWARD
cases, a defendant’s rights would be sufficiently vindicated by
an acquittal. See, e.g., Flanagan v. United States, 465 U.S.
259, 266 (1984) (acquittal would remedy harm of order dis-
qualifying counsel); United States v. MacDonald, 435 U.S.
850, 859 (1978) (acquittal would remedy harm of speedy trial
violation). This case, however, falls within a subset of cases
in which acquittal does not undo the harm to the defendant.
The Supreme Court has held, for example, that an order to
deny bail and require pretrial detention cannot effectively be
reviewed on appeal. Stack v. Boyle, 342 U.S. 1, 6 (1951).
Similarly, we have held that involuntary commitment of a
defendant is effectively unreviewable on appeal, because
there would be no appellate review if the defendant was found
not competent to stand trial or acquitted. Friedman, 366 F.3d
at 979. We find this case to be analogous.

  An acquittal in this case would favorably terminate the
prosecution of the defendant, but would not affect the depri-
vation of liberty that occurred during the pretrial hearing. See
Sell, 539 U.S. at 176-77; Friedman, 366 F.3d at 979.

   [10] Therefore, defendants’ claims are effectively unre-
viewable on appeal from a final judgment. The district court’s
order reviewing the magistrate judges’ determinations is an
appealable collateral order.

                          MERITS

   [11] This court has not decided whether a general policy of
shackling a defendant for a proceeding in front of a judge vio-
lates due process. Nearly all of the litigation concerning
shackled defendants arises in the context of proceedings in
front of a jury. See, e.g., Deck v. Missouri, 544 U.S. 622
(2005) (extending the general prohibition on the use of shack-
les to the penalty phase of a jury trial); Duckett v. Godinez,
67 F.3d 734 (9th Cir. 1995); Jones v. Meyer, 899 F.2d 883
(9th Cir. 1990); Spain v. Rushen, 883 F.2d 712 (9th Cir.
1989). These cases turn in large part on fear that the jury will
                   UNITED STATES v. HOWARD                  3517
be prejudiced by seeing the defendant in shackles. See Deck,
544 U.S. at 630; Duckett, 67 F.3d at 748; see also Illinois v.
Allen, 397 U.S. 337, 344 (1970). Thus, the general rule is that
a court may not order a defendant to be physically restrained
unless the court is “ ‘persuaded by compelling circumstances
that some measure is needed to maintain security of the court-
room,’ ” and “ ‘the court must pursue less restrictive alterna-
tives before imposing physical restraints.’ ” Gonzalez v.
Pliler, 341 F.3d 897, 900 (9th Cir. 2003) (quoting Duckett, 67
F.3d at 748). In the present case, however, fear of prejudice
is not at issue, as a judge in a pretrial hearing presumably will
not be prejudiced by seeing defendants in shackles. See
United States v. Zuber, 118 F.3d 101, 104 (2d Cir. 1997)
(“We traditionally assume that judges, unlike juries, are not
prejudiced by impermissible factors.”).

   [12] In Deck, the Supreme Court stated that “[t]he law has
long forbidden routine use of visible shackles during the guilt
phase; it permits a State to shackle a criminal defendant only
in the presence of a special need.” Deck, 544 U.S. at 626. In
discussing the “deep roots” of this rule, however, the Court
noted that “the rule did not apply at ‘the time of arraignment,’
or like proceedings before the judge.” Id. Presumably, the rea-
son the rule did not apply during proceedings before the judge
is that the primary concern, expressed throughout the Court’s
opinion, is the effect on the jury of viewing the defendant in
shackles. See, e.g., id. at 630 (“Visible shackling undermines
the presumption of innocence and the related fairness of the
factfinding process.”); id. at 631 (stating that one reason
judges must seek to maintain a dignified judicial process is
that the “courtroom’s formal dignity . . . reflects a seriousness
of purpose that helps to explain the judicial system’s power
to inspire the confidence and to affect the behavior of a gen-
eral public whose demands for justice our courts seek to
serve”); see also, e.g., Gonzalez, 341 F.3d at 899-900 (stating
that “the sight of physical restraints may have a significant
effect on the jury”); Rhoden v. Rowland, 172 F.3d 633, 636
(9th Cir. 1999) (“[S]hackling, like prison clothes, is an indica-
3518               UNITED STATES v. HOWARD
tion of the need to separate a defendant from the community
at large, creating an inherent danger that the jury may form
the impression that the defendant is dangerous or untrustwor-
thy.”). Because the primary concern is the effect of physical
restraints on a jury, we have found no prejudice to a defendant
where the restraint was not visible to the jury. See, e.g.,
United States v. Collins, 109 F.3d 1413, 1418 (9th Cir. 1997)
(rejecting the defendant’s due process challenge to being
chained to a table during his trial, reasoning that, “after
weighing various alternatives, the [district] court adopted a
means of restraint that was not visible to the jury,” and con-
cluding that he failed to demonstrate prejudice because there
was no evidence that the jury was aware that he was
restrained); Castillo v. Stainer, 983 F.2d 145, 149 (9th Cir.
1992) (finding that “the court’s error in too quickly permitting
shackling” was harmless because, “[a]s far as the jury was
concerned, the chain was invisible”), amended by 997 F.2d
669 (9th Cir. 1993).

   [13] Defendants contend that the shackling policy violates
their due process rights. They point out that before a defen-
dant can be shackled in front of a jury, the court must be per-
suaded by compelling circumstances that some measure is
needed to maintain security, and that no less restrictive alter-
natives are available. See Jones, 899 F.2d at 884-85. They
argue that due process requires that there be no restraint what-
soever without an individualized determination. This may go
farther than due process requires. But we do not have to reach
this question. This case does not involve the question of
shackling in the presence of a jury or during a trial.

   [14] The Second Circuit has concluded that the rules
regarding shackling do not apply in proceedings before a
judge, rather than a jury. Zuber, 118 F.3d at 102. In Zuber, the
court held that “the rule that courts may not permit a party to
a jury trial to appear in court in physical restraints without
first conducting an independent evaluation of the need for
these restraints does not apply in the context of a non-jury
                   UNITED STATES v. HOWARD                   3519
sentencing hearing.” Id. at 102; see also DeLeon v. Strack,
234 F.3d 84, 87-88 (2d Cir. 2000) (rejecting the argument that
the state trial judge “improperly delegated the decision
regarding whether or how to restrain him to a corrections offi-
cial rather than independently evaluating the need for the
restraint,” and reasoning that, “even if the state judge did not
exercise independent judgment, it is not clear that such an
independent exercise of discretion is even required when
restraints will not be visible to a jury”) (citing Zuber, 118
F.3d at 103-04).

   [15] The court distinguished the situation from proceedings
in the presence of a jury, reasoning that the possibility of juror
bias “constitutes the paramount concern” in cases requiring
“an independent, on the record, judicial evaluation of the need
to employ physical restraints in court.” Zuber, 118 F.3d at
103-04. The court noted that the United States Marshals Ser-
vice was responsible for court security and that district judges
therefore consulted regularly with the Marshals Service and
deferred to its judgment regarding “precautions to be taken at
hearings involving persons who are in custody.” Id. at 104.
Finally, the court stated that, “[w]e presume that where, as
here, the court defers without further inquiry to the recom-
mendation of the Marshals Service that a defendant be
restrained at sentencing, the court will not permit the presence
of the restraints to affect its sentencing decision.” Id.

   Similarly here, the magistrate judges of the district court
discussed the issue among themselves and consulted with the
Marshals Service about the balance to be struck in proceed-
ings where, as Magistrate Judge Charles F. Eick stated,
“security-related information concerning defendants typically
is incomplete.” Judge Eick explained that the court made the
“institutional decision” in favor of the shackling policy after
several formal and informal meetings.

   The security concerns addressed by this policy emerge due
to the Central District’s practice of conducting proceedings in
3520               UNITED STATES v. HOWARD
a large courtroom on the third floor of the Roybal Courthouse,
in the presence of multiple defendants, where the risks of con-
flict, violence, or escape are heightened. The policy was insti-
tuted following consultation with the Marshals Service, which
is charged with providing for the security of the United States
courts. 28 U.S.C. § 566(a). Cf. United States v. Mayes, 158
F.3d 1215, 1226 (11th Cir. 1998) (stating that the district
court was “entitled to rely in part upon the expertise and expe-
rience of the Marshals Service in making its decision” to
impose physical restraints on the defendants).

   The record indicates that this policy is less restrictive than
the previous policy requiring full restraints. The policy leaves
in place the option for a defendant to move the court for
removal of the shackles, and an individualized determination
may be made at the time of the motion as to whether extenuat-
ing circumstances warrant removal of the shackles. We fur-
ther note that understaffed security officers must provide
courtroom security in a large and unsecured space.

   [16] The policy at issue concerns only proceedings con-
ducted without the presence of a jury. It was adopted by the
magistrate judges of the court following consultation with the
Marshals Service to address legitimate security concerns in
the Roybal Courthouse. For the foregoing reasons, the district
court’s judgment to uphold the policy is AFFIRMED.